Citation Nr: 0730435	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a deviated nasal 
septum.

5.  Entitlement to service connection for right wrist 
secondary to the service connected left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

Comments by the veteran at a June 2007 Travel Board hearing 
raise the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Residuals of a left wrist fracture are not manifested by 
ankylosis of the wrist. 

2.  There is no competent evidence of a nexus between hearing 
loss and any incident of active military service.

3.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

4.  Clear and unmistakable evidence shows that a deviated 
septum existed prior to entry onto active duty.

5.  Clear and unmistakable evidence shows that a deviated 
septum was not aggravated by military service.

6.  The veteran does not have a right wrist condition.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5215 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

4.  A deviated septum was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).

5.  A right wrist condition was not incurred in or aggravated 
by active service, right wrist arthritis may not be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2003 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   



II.  Increased evaluation for residuals of a left wrist 
fracture

Background

Treatment records dated April 1999 to May 2003 from B.J. 
Wroten, M.D., show that an x-ray of the left wrist showed 
evidence of comminuted non-union of his left scaphoid bone 
with radioscaphoid arthritis as well as possibly some mid 
carpal arthritis.  It was noted that the veteran did not have 
much pain.  His main complaint was some intermittent numbness 
in the left hand.  

An April 1999 examination by Dr. Wroten showed positive 
Tinels on tapping the median nerve at the left volar carpal 
ligament area.  He had good mobility in the fingers and 
thumb.  He had restricted motion in the left wrist.  He had 
some enlargement of the dorsal aspect of the wrist and there 
was slight tenderness to palpation noted.  He had good radial 
pulse and a negative Adson's test.  No major atrophy was 
noted.  The examiner suspected some carpal tunnel syndrome 
and tests were ordered.  In July 1999, the veteran had carpal 
tunnel surgery.  A May 2003 note indicated that a carpal 
tunnel was done on the left side back in 1999 and the veteran 
indicated that had never given him any trouble since then.

At an October 2003 VA examination, the veteran complained of 
left wrist pain every day along with pain at night.  The pain 
was described as a sharp, jabbing type pain.  He would 
massage the left wrist, feel it pop, and the pain would go 
away temporarily.  Occasionally he wore a wrist splint but 
that did not help much.  He did not take any medication for 
his left wrist.  He denied any swelling of his left wrist.  
He denied radiation of pain anywhere.  His pain averaged 
about 3 out of 10, never any higher than that.  Occasionally 
the left wrist was difficult to bend backwards.

The examination showed left wrist motion in each plane of 
movement.  He did have a prominence right over the navicular 
bone area with some tenderness.  He had a 2-3 centimeter scar 
proximal left palm from prior carpal tunnel syndrome surgery.  
Otherwise, no abnormalities were found.  His deep tendon 
reflexes were 1+ and equal bilaterally in the upper 
extremities.  He had decreased size of the left forearm 
compared to the right forearm.  Sensation was normal.  X-rays 
showed degenerative changes in the intercarpal joints with 
slight soft tissue swelling along the dorsal aspect; known 
previous fracture according to provided clinical history; and 
no acute fracture was identified.  

An April 2004 examination conducted by B.J. Wroten, M.D., 
showed decreased left wrist grip strength.  The veteran had 
increased pain, decreased range of motion, and the wrist was 
painful to palpation.  Motion was present in each plane of 
movement.  Left wrist grip strength was to 60 pounds compared 
to 100 pounds on the right.  

At his January 2005 RO hearing, the veteran testified that he 
was a machinist and could not carry heavy things in his left 
hand.  He stated he had no strength in his left wrist.  The 
veteran noted that he was right handed.  The veteran stated 
he was issued a wrist brace a long time ago and did not use 
it because it hindered him at his job.  He did not take any 
type of medication for pain.  He indicated that his sports 
activity is restricted because of his left wrist.  

At his June 2007 Travel Board hearing, the veteran testified 
that he could not use his left hand the way he used to.  He 
noted lack of movement and stated he had to depend on his 
right hand more than he did his left hand for that reason.  
The veteran indicated he worked as a machinist and used both 
hands while working.  He stated his left hand was weaker than 
the right and had to carry heavy items in his right hand.  He 
complained of pain in the left wrist.  The veteran testified 
that he was not taking medication for his left wrist 
disability.  

Criteria and analysis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's left wrist disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, which provides a 10 
percent rating for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  A 10 percent is 
the maximum rating allowed under Diagnostic Code 5215.  

The only other Diagnostic Code applicable to wrist 
disabilities is Diagnostic Code 5214, which provides for 
higher ratings for favorable and unfavorable ankylosis of the 
wrist.  In this case, however, ankylosis, i.e., the 
immobilization of the wrist, has never been clinically 
demonstrated.  Rather, the evidence shows that the veteran 
has left wrist motion in each plane of movement, albeit with 
pain and fatigue.  Again, however, he is in receipt of the 
highest evaluation available under the appropriate rating 
code for this disability.  Moreover, the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 are not for consideration where, 
as in this case, the veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In this case, the veteran's left wrist disability has not 
required any recent periods of hospitalization.  While the 
appellant's contentions could be read as saying that the 
wrist disability interferes with his work as a machinist, the 
veteran has not reported any time lost from this employment, 
nor has he described any specific loss of income beyond that 
contemplated by the schedular evaluation.  He reported on the 
VA examination that, notwithstanding the pain and weakness, 
he was able to perform his job.

Accordingly, the Board does not find marked interference with 
employment or other exceptional factors related to the left 
wrist disability warranting referral for consideration of an 
extraschedular rating.

The Board has considered the doctrine of reasonable doubt, 
however, the weight of the evidence is against the claim and 
the doctrine is not for application.  The claim is denied.  
38 U.S.C.A. § 5107(b).

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is found to have preexisted 
service, either because it is noted at the time of the entry 
into service or because preexistence was demonstrated by 
clear and unmistakable evidence, the presumption of 
aggravation must be considered.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

A.  Bilateral hearing loss and tinnitus

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of bilateral hearing loss or 
tinnitus.  The veteran's March 1968 separation examination 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
0
0

At an October 2003 VA examination, the veteran indicated that 
he had exposure to jet engines being run up while in the 
military.  His non-military noise exposure had consisted of 
working in a machine shop, although he indicated that the 
machine shop was not particularly noisy.  The veteran stated 
that he had not worn ear protection.  He complained of 
constant tinnitus, which had been in place for a number of 
years and also complained of bilateral progressive hearing 
loss as he has gotten older.  

The examiner noted that at the time of separation, the 
veteran had completely normal audiometric thresholds at that 
time.  The examiner further noted that since the service 
medical records were negative for hearing loss and tinnitus, 
and since the veteran had normal audiometric thresholds at 
separation from service, it would appear that his minimal 
high frequency sensorineural hearing loss and bilateral 
tinnitus had occurred subsequent to separation from active 
service.  It was the examiner's opinion that it was less 
likely than not that his current hearing loss and tinnitus 
were related to military service.  

At his January 2005 RO hearing, the veteran testified that 
while in service he had to do a lot of jet engine standbys 
and would have to sit on them for an hour or an hour and a 
half while the engines were running through the afterburners.  
The veteran described his tinnitus as a hissing sound.  The 
veteran believed that the jet engine noise contributed to his 
hearing loss and tinnitus.  The veteran testified that 
although he was a machinist, the shop was relatively quiet.  

At his June 2007 Travel Board hearing, the veteran testified 
that while in the service he was around jets all the time.  
The veteran believed that his hearing loss and tinnitus were 
a result of his noise exposure while in service.  

Analysis

The veteran's service medical records, to include his 
separation examination showed normal hearing and no 
complaints or diagnosis of tinnitus.  There was no evidence 
of either complaints, treatment, or diagnosis of hearing loss 
or tinnitus while in service.

Presumptive service connection for a sensorineural hearing 
loss is not warranted because there is no evidence showing a 
compensably disabling sensorineural hearing loss within the 
first post-service year.  Rather, there was a considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of hearing loss and tinnitus, 
approximately 35 years.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

Finally, none of the competent medical evidence of record 
indicates that either the veteran's current claimed bilateral 
hearing loss disability or tinnitus are related to noise 
exposure during his period of active service.  The October 
2003 VA examiner opined that it was less likely than not that 
the appellant's current hearing loss and tinnitus were 
related to military service.  Based upon the evidence 
discussed above, the Board concludes that the preponderance 
of the competent evidence is against linking the veteran's 
bilateral hearing loss and tinnitus with any claimed 
inservice noise exposure.  Consequently, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision the Board considered the 
appellant's sincerely held belief that his hearing loss and 
tinnitus are due to service.  The appellant, however, as a 
lay person untrained in the field of medicine is not 
competent to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

B.  Deviated nasal septum

Background

The veteran's March 1968 separation examination that the 
veteran suffered a broken nose in 1963 prior to entry into 
service.  The clinical evaluation of the nose and sinuses was 
noted as normal.  There is no medical evidence of treatment 
for a deviated septum while in service.  

VA medical records show a diagnosis of septal deviation in 
February 1969.  The veteran later underwent surgery.

At an April 1969 VA examination, the examiner noted a 
diagnosis of a deviated nasal septum.  

At his October 2003 VA examination it was noted that the 
veteran was claiming aggravation of a fractured septum while 
on active duty.  The examination showed some deviation of the 
nasal septum to the left side.  In reality, however, the 
examiner noted there appeared not to be a significant nasal 
obstruction present from the nasal septal deviation.  

The examiner noted that review of the service medical records 
showed no treatment for any type of nasal injury.  In fact, 
the examiner noted, there was no mention of nasal obstruction 
or nasal septal deviation in the service medical records.  
The diagnosis was mild nasal septal deviation.  The examiner 
opined that since there was nothing in the service medical 
records indicating treatment for a nasal injury or 
aggravation of preexisting nasal injury, it would appear that 
the veteran's nasal septal deviation and previous nasal 
septal surgery done in 1970 were unrelated to military 
service.  The examiner could find no basis for service 
connection for a fractured nasal septum.

At his January 2005 RO hearing, the veteran testified that he 
broke his nose playing football prior to entering service.  
The veteran believed that his deviated septum was aggravated 
during service from breathing in chemicals while working as a 
firefighter.  The veteran stated he sought treatment for his 
deviated septum eight months after separation from service.  
The veteran had surgery to remove an obstruction after 
separation from service.  

A February 2005 letter from L.C. Strange, M.D., indicated the 
veteran was seen with long standing complaints of nasal 
obstruction.  The physician noted the veteran had a history 
of nasal trauma and it was not clear to him whether any of 
this was military related.  It was noted that the veteran did 
undergo a nasoseptal reconstruction at the Dallas VA Hospital 
in the 1970s.  The veteran reported continued problems.  On 
examination the veteran had a moderate deviation of the bony 
septum to the right.  The cartilaginous septum was completely 
straight.  

At his June 2007 Travel Board hearing, the veteran testified 
that he had a deviated septum prior to entering service.  He 
believed that this condition was aggravated while in service.  
It was noted that the veteran sought treatment for his 
deviated septum from the VA in February 1969, eight months 
after separation from service.  



Analysis

The veteran's service medical records show that he fractured 
his nose in 1963, i.e. prior to service.  The service medical 
records show no treatment for a deviated septum while in 
service.

In this case, in light of the pre-service history of a broken 
nose the appellant did not enter active duty with a sound 
nasal septum and the presumption of soundness does not 
attach.  Hence, a deviated septum was not incurred while on 
active duty.

While a deviated septum was not incurred in-service, the 
Board must still consider the question of aggravation in 
service of the pre-existing deviated septum.

In this respect, while a deviated septum was reported while 
in service, there were no complaints or treatment for a 
deviated septum in service; therefore, there is no medical 
evidence that the deviated septum was aggravated during 
service and his current condition was not causally related to 
service.  There is no competent evidence to the contrary.  
The February 1969 VA clinical note did not indicate that the 
veteran's deviated septum was aggravated by service.  
Moreover, the October 2003 VA examiner opined that since 
there was nothing in the service medical records indicating 
treatment for a nasal injury or aggravation of preexisting 
nasal injury, it would appear that the veteran's nasal septal 
deviation and previous nasal septal surgery done in 1970 were 
unrelated to military service.  The examiner could find no 
basis for service connection for a fractured nasal septum.  

Although the veteran was treated by Dr. Strange in February 
2005 for his deviated septum, the physician was unable to say 
whether this was related to his military service.  "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence,"  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Hence, the 
medical statement of Dr. Strange is inadequate to establish 
that the veteran's deviated septum was aggravated by his 
active military service.

Hence, the competent evidence clearly and unmistakably shows 
that the veteran's preexisting deviated septum did not 
increase in severity during service, and was not aggravated 
in-service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  As 
such, the benefit sought on appeal must be denied.  38 
U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b).

C.  Right wrist condition as secondary to the service 
connected left wrist disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a right wrist condition.

At an October 2003 VA examination, the veteran denied any 
current problems with his right wrist whatsoever.  He denied 
any pain or numbness in the right wrist.  The only thing he 
might notice was that his right wrist might be a little 
weaker than his left.  He denied it was related to active 
military service.  The diagnosis was no current symptoms of 
right wrist pain, discomfort, numbness, etc.

The examiner noted that the veteran denied any current 
problems with his right wrist; therefore this was not the 
result of an in-service event, injury, or disease.  He did 
not relate it to his left wrist condition.

Treatment records from B.J. Worten, M.D., dated April 1999 to 
May 2003 that the veteran was treated for a right thumb and 
ulnar collateral ligament condition secondary to an injury in 
the 1980s while playing softball.    

At his January 2005 RO hearing, the veteran testified that he 
had to use his right hand to compensate for his left wrist 
disability.  He indicated that his right hand was overworked 
because he had to do everything basically with his right 
hand.  The veteran was not receiving any medical treatment 
for his right wrist.  The veteran stated that he has not been 
diagnosed with a right wrist condition, but had just taken it 
for granted that it was falling apart because of his other 
hand from using it more.  

At his June 2007 Travel Board hearing, the veteran testified 
that he had to use his right hand and wrist to make up for 
left wrist weakness.  The veteran was not receiving treatment 
for his right wrist and he was never told by a doctor that 
his right wrist condition could be related to the weakness in 
the left one.  

Analysis

After reviewing the evidence of record, it is found that the 
preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for a 
right wrist condition.

Service medical records are negative for complaints, 
treatment, or diagnosis of a right wrist condition.  More 
significantly, there is no medical evidence that the veteran 
currently has a right wrist condition.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right wrist condition; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law 
the claim must be denied.




ORDER

Entitlement to an increased evaluation for residuals of a 
left wrist fracture is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for a right wrist condition 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


